Citation Nr: 1013020	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

This matter was previously before the Board in July 2007, 
when the claim of service connection for PTSD was reopened 
and remanded for additional development, and September 2009, 
when the Board issued a final decision on the PTSD claim and 
remanded the claim of service connection for a psychiatric 
disorder other than PTSD.  

As such, the only claim remaining is that for service 
connection for a psychiatric disorder other than PTSD, in 
accord with Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.)


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested in 
service, or for many years thereafter, and is not related to 
service or to any event therein.

2.  A psychiatric disorder as a result alcohol and drug 
abuse is not a compensable disability.


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD was neither 
incurred in nor aggravated by active service; and cannot be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board 
has an obligation to provide reasons and bases supporting 
its decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review 
the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

If a psychosis is manifested to a compensable degree in the 
first postservice year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  However, congenital or developmental 
abnormalities, such as personality disorders, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2009).

In order to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Hickson v. West, 12 Vet. App. 247 (1999).

Although the Veteran contends that his current depressive 
disorder had its onset in service, the Board finds that the 
preponderance of the evidence is against his claim.  
Initially, the Board observes that a December 1969 STR shows 
that he underwent a mental health evaluation.  The report 
reflects that at the time, he had problems with his wife and 
was depressed and anxious.  The clinician provided an 
impression of situational depressive reaction; acute, 
moderate to severe, magnified by drug use.  He was advised 
to discontinue drug use.  

He was psychiatrically cleared for administrative or 
disciplinary action.  There is no evidence of subsequent 
mental health complaints, findings, treatment or diagnoses 
during the remainder of his service.  He was clinically 
normal on psychiatric evaluation for separation in March 
1971 and he reported no history of mental health complaints, 
to include depression or excessive worry.  Service personnel 
records show multiple disciplinary actions. 

The earliest competent post-service evidence of psychiatric 
treatment is in October 1978, more than seven years after 
his separation from active duty service, when he was 
voluntarily admitted because he had no place to stay, had 
not eaten in several days, and was depressed.  The 
provisional and final diagnosis was antisocial personality 
disorder, mild, and normal adult male.  

Post service VA and private treatment records and 
examination reports show treatment for recurrent alcohol 
dependence, polysubstance abuse, and findings of paranoid 
schizophrenia, personality disorder, depression.  A July 
1986 report of VA psychiatric examination noted the 
Veteran's history of use of needle injected drugs and 
marijuana while serving in Vietnam.  He also reported a 
history of acid and cocaine use as well as multiple DUIs 
(driving under the influence) since service.  

The Veteran reported having undergone drug rehabilitation 
evaluation.  The examiner noted no ongoing psychiatric 
problem or diagnosis.  The diagnosis included normal male 
with poor adult adjustment reaction, long-standing, prior to 
service.  

A December 2003 VA psychiatric examination report includes 
diagnoses of alcohol dependence, marijuana abuse, and 
personality disorder.  Records from the Social Security 
Administration show that the Veteran has been awarded 
benefits for a primary diagnosis of personality disorder and 
a secondary diagnosis of PTSD (for which service connection 
has been previously and finally denied by the Board).  

An April 2009 report of VA psychiatric examination includes 
diagnoses of dementia; mood disorder, not otherwise 
specified with depression, anxiety and psychosis; alcohol 
and polysubstance abuse reported to be in remission, and 
organic personality disorder.  The examiner commented that 
he would have to resort to speculation to determine if the 
Veteran's dementia is associated with situations first 
experienced during service and that his mood disorder was 
secondary to dementia.  Speculative and inconclusive 
evidence cannot be used to support a claim for benefits.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

VA and private examination reports show various psychiatric 
diagnoses.  However, a chronic acquired psychiatric disorder 
was not diagnosed in service or until some years thereafter.  
Although the Veteran was found to have situational 
depressive reaction; acute, moderate to severe, magnified by 
drug use, in service in December 1969; he did not have 
psychiatric treatment until more than seven years after his 
separation from active duty service and the diagnosis was 
antisocial personality disorder.  

Thus, in the absence of subsequent psychiatric treatment in 
service and no psychiatric treatment until more than seven 
years after service, the inservice finding of situational 
depressive reaction is found to have been acute and 
transitory and to have resolved prior to his separation.  In 
addition, as noted above, personality disorder is not a 
compensable disability under governing regulation.  See 
38 C.F.R. § 3.303(c).  Consequently, service connection for 
an acquired psychiatric disability on the basis that it 
became manifest in service and persisted is not warranted.

Moreover, as the first reported psychiatric treatment was 
more than seven years after discharge from service, 
notwithstanding the diagnosis of antisocial personality 
disorder, the 38 U.S.C.A. § 1112 chronic disease 
presumptions afforded for psychoses that are manifested to a 
compensable degree in the first postservice year do not 
apply.

While the Veteran may still establish service connection for 
a psychiatric disorder by competent (medical) evidence that 
relates a current psychiatric disability to service, the 
record includes no such evidence.  No psychiatric examiner 
has related an acquired psychiatric disability diagnosis to 
the Veteran's service.  

Because the Veteran is a layperson and has no expertise in 
matters of etiology of psychiatric disabilities, his own 
opinions/assertions that his psychiatric disability is 
somehow related to/began in service are not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

Finally, to the extent that the Veteran has pointed to any 
in-service drug and alcohol abuse as ultimately contributing 
to or being responsible for his subsequent development of an 
acquired psychiatric disability, the Board notes that 
applicable law and regulations provide that no compensation 
shall be paid if a disability is the result of the Veteran's 
own willful misconduct or, for claims filed after October 
31, 1990, the result of his or her abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2009).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  
See VAOPGCPREC 7-99 (1999) (64 Fed. Reg. 52,375) (June 9, 
1999); VAOPGCPREC 2-98 (1998) (63 Fed. Reg. 31,263) (Feb. 
10, 1998).

In the absence of any competent evidence that relates a 
current diagnosis of an acquired psychiatric disorder to the 
Veteran's service, the preponderance of the evidence is 
against the claim of service connection for a psychiatric 
disability other than PTSD.  Hence, such claim must be 
denied.

Finally, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Here, the VA's duty to notify the Veteran was satisfied by a 
letter dated in October 2003, prior to the January 2004 
rating decision on appeal, that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Veteran received follow-up due process letters in 
October 2006, June 2008, and September 2009.  Moreover, the 
September 2009 letter specifically notified him of the 
evidence required to substantiate his claim for a 
psychiatric disorder other than PTSD.  He had an opportunity 
to respond and the matter was readjudicated in a December 
2009 supplemental statement of the case (SSOC).  While the 
Veteran did not receive timely notice regarding disability 
rating and effective date criteria (see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), any notice defect as to 
these elements is moot, as this decision does not address 
any disability rating/effective date matters.  

The RO has obtained the Veteran's service treatment records 
(STRs), service personnel records, VA treatment records, and 
records from the Social Security Administration.  He was 
afforded VA psychiatric examinations in December 2003 and 
April 2009.  It is noted that, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

In this case, the Board finds that both examinations reflect 
review of the Veteran's medical history, examination of the 
Veteran, and explanation of the findings.  In addition, the 
April 2009 examination report provides an opinion regarding 
whether the current psychiatric disorders (diagnosed as 
dementia, mood disorder with depression, anxiety and 
psychosis, and alcohol and polysubstance dependence) were 
incurred in service or etiologically related to an inservice 
incident.  

The examiner outlined the Veteran's history and gave an 
opinion based on the pertinent evidence of record.  No 
pertinent evidence that is outstanding has been identified.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c) (4).  


ORDER

Service connection for an acquired psychiatric disorder 
other than PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


